DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Arnold (Plating, Non-Patent Literature cited in, and copy of included in parent application).
Considering claims 14 and 16, Arnold teaches electroplated tin coatings that reduce and/or prevent the growth of tin whiskers (abstract).  Arnold teaches where electroplated tin alloy coatings (e.g. codeposited metals) of 1-2% (i.e. wt.%) of metals including Ge, Au, Pb, Ni, Sb, Co, and Cu reduce the number of tin whiskers to a negligible amount (p.97, 3rd full paragraph).  Arnold does not expressly teach the claimed thickness.  However, the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  See MPEP 2144.04 and Gardner v. TEC Syst., Inc., 725 F.2d cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
While not teaching a singular example of the instantly claimed electroplated coating, this would have been obvious to one of ordinary skill in the art as Arnold teaches where this is a combination of conventionally known Sn-Ge alloy materials conventionally known to suppress tin whisker formation and one would have had a reasonable expectation of success.  
Further, the percentage of Ge taught by Arnold overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed range has been presented.
Considering claims 18-19, Arnold does not expressly teach the claimed no whisker growth after 6 or 12 months as claimed.  However, Arnold teaches a substantially identical electroplated Sn-Ge coating as that which is claimed and one would reasonably expect the coating of Arnold to possess the claimed lack of whisker growth as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Claims 14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 5,750,017) in view of Arnold (Plating, Non-Patent Literature cited in, and copy of included in parent application).
Considering claims 14 and 16, Zhang teaches tin alloy plating on substrates with a grain size of about 2-8 microns (abstract) used in soldered connections (Column 1 lines 9-20).  The tin alloys are taught to have a small grain size and also a well-polygonized grain structure (Column 4 lines 25-31) and where these features suppress tin whisker growth (Column 1 lines 31-54).  Zhang also teaches where the thickness of the plating is advantageously about 3-6 µm (Column 3 lines 48-55).  However, Zhang does not teach the claimed Sn-Ge alloy.
In a related field of endeavor, Arnold teaches electroplated tin coatings that reduce and/or prevent the growth of tin whiskers (abstract).  Arnold teaches where electroplated tin alloy coatings (e.g. codeposited metals) of 1-2% (i.e. wt.%) of metals including Ge, Au, Pb, Ni, Sb, Co, and Cu reduce the number of tin whiskers to a negligible amount (p.97, 3rd full paragraph).
As both Zhang and Arnold teach Sn alloy platings designed to suppress whisker growth, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Zhang with the Sn-Ge alloy composition as taught by Arnold as this is taught to reduce the number of tin whiskers to a negligible amount and one would have had a reasonable expectation of success.  
Further, the thickness of the plating and the percentage of Ge taught by modified Zhang overlaps that which is claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie
Considering claims 18-19, modified Zhang does not expressly teach the claimed no whisker growth after 6 or 12 months as claimed.  However, modified Zhang teaches a substantially identical electroplated Sn-Ge coating as that which is claimed and one would reasonably expect the coating of modified Zhang to possess the claimed lack of whisker growth as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 5,750,017) in view of Arnold (Plating, Non-Patent Literature cited in, and copy of included in parent application) as applied to claim 14 above further in view of Iseki et al. (US 2015/0196978).
Considering claim 20, the teachings of Zhang and Arnold as applied to claim 14 are outlined above.  Zhang teaches electroplated Sn alloy coatings used in soldered connections where the Sn alloy coating has a grain size of about 2-8 microns and where this suppress Sn whisker formation.  However, neither Zhang nor Arnold teach the claimed roughness.
In a related field of endeavor, Iseki teaches solder alloys for electronic devices (abstract) and where Sn alloys are used in solder joints of electronic components (Paragraph 2).  The inclusion of Ge within the Sn solder is taught to improve wettability (Paragraph 3).  Iseki teaches the use of solders containing Sn and Ge (Paragraph 16).  Wettability is taught to be affected by a surface oxide layer present on all solders (Paragraph 23) and where this oxide layer can be minimized by controlling the thickness of the oxide layer to 120 nm or less and adjusting the surface roughness Ra of the 
As Zhang, Arnold, and Iseki teach Sn-alloy materials, they are considered analogous.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Zhang and Arnold with the Ra surface roughness of the Sn material as taught by Iseki as this is known to improve upon joining and one would have had a reasonable expectation of success.  Further, the grain size and Ra roughness taught by Zhang and Iseki overlap those which are claimed and the courts have held that where claimed ranges overlap or lie inside of those disclosed in the prior art a prima facie case of obviousness exists.  See MPEP 2144.05.  As of the writing of this Office action no objective evidence demonstrating a criticality to the claimed ranges has been presented.

Response to Arguments
Applicant’s arguments, see remarks, filed 30 November 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 15-20 has been withdrawn.  Applicant has amended the claims for consistency as suggested.
Applicant’s arguments, see remarks, filed 30 November 2021, with respect to 35 USC 112(b) have been fully considered and are persuasive.  The rejection of claim 17 has been withdrawn.  Applicant has canceled the claim.
Applicant's arguments filed 30 November 2021 regarding 35 USC 103 rejections have been fully considered but they are not persuasive.  Applicant’s arguments are addressed as follows:
Applicant argues that the instant Sn-Ge electroplated alloy would not have been predictable to one of ordinary skill in the art in view of the teachings of Arnold (remarks p.6) and that on Sb, Co, Cu, Ge, Au, Pb, and Ni “appeared to be the most promising” in the inhibition of whisker growth and that this suggests only that one could have pursued the potential solution (remarks p.7, continuing paragraph) and that there is no reasonable expectation of success to plate a thickness of about 1-50 microns combined with the claimed percentages of Ge and Sn (remarks p.7, last paragraph).  This is not persuasive as Arnold recognizes the problem of tin whiskers and teaches a finite number of prospective metals which inhibit whisker growth as indicated by applicant.  This is considered to teach where one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success per MPEP 2143(E).  Further, applicant is reminded that mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.  See MPEP 2145 (II) and In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  Last, applicant argues that there is a nexus between the claimed thickness and percentages of Ge and Sn, but applicant does not provide any objective evidence demonstrating a nexus between these parameters and arguments do not take the place of evidence where evidence is necessary to rebut the prima facie
In response to the instant Office action applicant is encouraged to present evidence of a criticality to the argued nexus between the claimed percentages and thicknesses.  See MPEP 716 for guidance regarding submission of evidence.
Applicant argues that the combination of Zhang and Arnold does not render obvious the claimed invention as Zhang only teaches electroplating of Sn and Cu (remarks p.8).  This is not persuasive as first, the rejection is made in the combination of Zhang and Arnold and one cannot show non-obviousness by attacking references individually where the rejection is made in combination.  See MPEP 2145 (IV).  The rejection is made in view of Zhang and Arnold.  Arnold teaches the use of Sn and Ge as outlined above and is therefore considered to meet the claimed limitation.
Applicant argues that the combination of Zhang, Arnold, and Iseki is improper as Iseki is non-analogous art (remarks p.8 last paragraph – p.9).  This is not persuasive as applicant argues that the instant invention is only directed to whisker inhibition and not the reliability of solder joints as disclosed by Iseki.  The first and second paragraphs of page 10 of applicant’s specification indicates that the claimed coating offers enhanced performance of tin whisker mitigation and where the coating is used in soldering of the coated component.  Accordingly, Iseki is considered reasonably pertinent to the claimed invention per MPEP 2143.01 (a)(I).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784